DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US Pub 2012/0046700) in view Ark et al. (US Pub 2014/0236238).
With respect to claim 2, Jackson et al. discloses a spinal fixation device (see figures 1 and 12-17 below), comprising: a bone screw (fig 1, 4) including a head (fig 1, 8) and a shank (fig 1, 6); and a modular head assembly, comprising: a housing (fig 1, 10) having a proximal surface (top surface) and a distal surface (bottom surface), the proximal and distal surfaces defining a throughbore (fig 1, 63)therethrough; an anvil (fig 1, 14) configured to be slidably received within a portion of the throughbore (fig 12); a retaining ring  (fig 1, 12) transitionable between a first configuration (fig 14) in which the retaining ring is sized to receive the head of the bone screw and a second configuration in which the retaining ring is compressed (fig 16) about the received head of the bone screw. With respect to claim 3, Jackson et al. discloses wherein the throughbore defines a slot (fig 12, 66) extending in a direction substantially parallel to a longitudinal axis of the housing. With respect to claim 4, Jackson et al. discloses, wherein an outer surface of the anvil includes a tab (fig 14, 127) arranged to be slidably received within the slot. With respect to claim 5, Jackson et al. discloses, wherein a proximal-most end of the slot forms a stop (see fig 12 and 14 below) arranged to engage the tab and inhibit further proximal movement of the anvil. With respect to claim 9, Jackson et al. discloses wherein the retaining ring is formed from a resilient material (paragraph94, “retainer 12 is made of a resilient material”). With respect to claim 10, Jackson et al. discloses wherein the retaining ring defines a lumen (fig 1, 105) extending therethrough and a slot (fig 12, 109-110) in open communication with the lumen.
Jackson discloses movement of the retaining ring from a proximal portion (fig 15) to a distal portion (fig 16) to compress the retaining ring from the first configuration to the second configuration and fixes the rotational and angular position of the bone screw relative to the housing (paragraph 108) but does not disclose an insert having a proximal portion defining a first diameter and a distal portion defining a second diameter smaller than the first diameter, the first and second diameters being larger than a maximum diameter of the head of the screw; wherein movement of the retaining ring from the proximal portion of the insert to the distal portion of the insert compresses the retaining ring from the first configuration to the second configuration and fixes the rotational and angular position of the bone screw relative to the housing.
Ark discloses (see fig 8 below) an insert (fig 8, 30)having a proximal portion defining a first diameter (see fig 8 below) and a distal portion defining a second diameter (see fig 8 below) smaller than the first diameter, the first and second diameters being larger than a maximum diameter of the head of the screw (the outer diameters of the insert are greater than the diameter of the screw since the screw head fits within the insert); wherein movement of a retaining ring (fig 8, 30) from the proximal portion of the insert to the distal portion of the insert compresses the retaining ring from the first configuration to the second configuration and fixes the rotational and angular position of the bone screw relative to the housing (fig 8 shows the compressed state) to secure the screw to the housing of the assembly to accommodate screws in which the shank diameter of the screw is greater than the bottom opening of the screw housing or greater than the opening of a ring member designed to capture the head of the screw in the housing (abstract). With respect to claim 6, Ark discloses wherein the distal surface of the housing defines a counterbore (see fig 8 below) extending toward the proximal surface, the counterbore terminating at an annular face (see fig 8 below). With respect to claim 7, Ark discloses wherein an inner surface of the counterbore defines threads (see fig 8 below). With respect to claim 8, Ark discloses wherein an outer surface of the insert defines threads (see fig 8 below) configured to threadably engage the threads of the counterbore.

    PNG
    media_image1.png
    495
    559
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jackson to include an insert having the proximal portion defining a first diameter and the distal portion defining a second diameter smaller than the first diameter, the first and second diameters being larger than a maximum diameter of the head of the screw; wherein movement of the retaining ring from the proximal portion of the insert to the distal portion of the insert compresses the retaining ring from the first configuration to the second configuration and fixes the rotational and angular position of the bone screw relative to the housing in view of Ark in order to secure the screw to the housing of the assembly to accommodate screws in which the shank diameter of the screw is greater than the bottom opening of the screw housing or greater than the opening of a ring member designed to capture the head of the screw in the housing.
With respect to claim 11, Jackson discloses a method of assembling a modular head assembly of a spinal fixation device, comprising: advancing an anvil (fig 13, 14, in a distal-proximal direction, within a throughbore defined through proximal and distal surfaces of a housing; placing a retaining ring (fig 1, 12 placed in fig 12) within a housing. With respect to claim 12, Jackson discloses wherein the step of advancing the anvil within the throughbore of the housing includes advancing a tab (fig 13, 127) defined on an outer surface of the anvil within a slot fig 12, 66) defined within an inner surface of the throughbore to inhibit rotation of the anvil relative to the housing.
Jackson does not disclose an insert defining a bore sized to receive a head of a bone screw in the distal-proximal direction and rotating the insert in a first direction to threadably engage threads defined on an outer surface of the insert with threads defined on an inner surface of the housing until the insert is threadably coupled to the housing.
Ark discloses an insert (fig 8, 30) defining a bore sized to receive a head of a bone screw in the distal-proximal direction (fig 7 the screw can be inserted between the insert from the distal direction as shown) and rotating the insert in a first direction to threadably engage threads (claim 8) defined on an outer surface of the insert with threads (See fig 8 above) defined on an inner surface of the housing (fig 8, 40) until the insert is threadably coupled to the housing (fig 8) to secure the screw to the housing of the assembly to accommodate screws in which the shank diameter of the screw is greater than the bottom opening of the screw housing or greater than the opening of a ring member designed to capture the head of the screw in the housing (abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jackson to include an insert defining a bore sized to receive a head of a bone screw in the distal-proximal direction and rotating the insert in a first direction to threadably engage threads defined on an outer surface of the insert with threads defined on an inner surface of the housing until the insert is threadably coupled to the housing in view of Jackson in order to secure the screw to the housing of the assembly to accommodate screws in which the shank diameter of the screw is greater than the bottom opening of the screw housing or greater than the opening of a ring member designed to capture the head of the screw in the housing.
With respect to claim 13, Jackson discloses surgical method, comprising: driving a bone screw (fig 1, 4)  into a vertebra (fig 13), the bone screw including a head (fig 1, 8) and a threaded shank (fig 1, 6); obtaining an assembled modular head assembly, the modular head assembly including a housing (fig 1, 10), an anvil (fig 1, 14), a retaining ring (fig 1, 12), advancing the modular head assembly toward the shank (fig 13 to fig 14), and thereafter, within a lumen of the retaining ring (Fig 14 to fig 15); and compressing the retaining ring about the head of the bone screw to fix the rotational and angular position of the bone screw relative to the housing (fig 16). With respect to claim 15, Jackson discloses wherein the step of advancing the modular head assembly toward the shank comprises engaging the head of the bone screw with the retaining ring and expanding the retaining ring from a first configuration to a second configuration larger than the first configuration (fig 14 shows the ring enlarging to be placed around the head of the screw). With respect to claim 16, Jackson discloses further comprising inserting (fig 17) a spinal rod (fig 1, 22) within a U-shaped slot (Fig 1, 62) defined through an outer surface of the housing. With respect to claim 17 further comprising rotating a set screw (Fig 1, 18) in a first direction to threadably engage threads defined on an outer surface of the set screw with corresponding threads defined on an inner surface of the housing, wherein rotation of the set screw in the first direction causes the set screw to translate in a distal direction which causes a corresponding distal translation of the spinal rod, the anvil, and the retaining ring (fig 17 to fig 20).
Jackson discloses the claimed invention except for an insert; placing a bore defined through the insert adjacent the head of the bone screw; such that the head of the bone screw is received within the bore of the insert.
Ark discloses an insert (fig 8, 20); placing a bore defined through the insert adjacent the head of the bone screw (fig 2); such that the head of the bone screw is received within the bore of the insert to secure the screw to the housing of the assembly to accommodate screws in which the shank diameter of the screw is greater than the bottom opening of the screw housing or greater than the opening of a ring member designed to capture the head of the screw in the housing (abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jackson to include an insert; placing a bore defined through the insert adjacent the head of the bone screw; such that the head of the bone screw is received within the bore of the insert in view of Ark in order to secure the screw to the housing of the assembly to accommodate screws in which the shank diameter of the screw is greater than the bottom opening of the screw housing or greater than the opening of a ring member designed to capture the head of the screw in the housing. With respect to claim 13, Jackson discloses advancing the shank to the modular assembly after the modular assembly has be assembled (fig 13). With respect to claim 14, Jackson in view of Ark discloses wherein the step of obtaining the assembled modular head assembly includes assembling the modular head assembly, assembling the modular head assembly comprising: advancing the anvil (Jackson figure fig 12-13) within a throughbore defined through proximal and distal surfaces of the housing; placing the retaining ring (fig 12-13 of Jackson) within the insert (fig 8 of Ark discloses a ring within an insert); and rotating the insert in a first direction to threadably engage threads defined on a surface of the insert with threads defined on a surface of a distal portion of the housing until the insert is threadably coupled to the housing (Ark claim 8). With respect to claim 18, Jackson in view of Ark disclose wherein the corresponding distal translation of the retaining ring comprises moving the retaining ring from a proximal portion (fig 14 to fig 17 of Jackson shows the ring moving distally to compress and moving from a larger diameter portion to a smaller diameter portion) of the insert having a first diameter to a distal portion of the insert having a second diameter smaller than the first diameter. With respect to claim 19, Jackson in view of Ark disclose wherein the step of moving the retaining ring from the proximal portion of the insert to the distal portion of the insert compresses the retaining ring from the second configuration to a third configuration (Jackson Fig 20 shows the ring most compressed locking the head), the third configuration being smaller than the first configuration (Jackson Fig 15 allows rotation, paragraph 107).With respect to claim 20, Jackson in view of Ark discloses wherein the step of compressing the retaining ring from the second configuration to the third configuration compresses the retaining ring around the head of the bone screw and fixes the rotational and angular position of the bone screw relative to the housing (fig 20 of Jackson).

    PNG
    media_image2.png
    897
    730
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments, see remarks, filed 7/14/2022, with respect to the U.S.C. 112 rejection of claims 3-5, 11 and 12 have been fully considered and are persuasive.  The U.S.C. 112 rejection of claims 3-5, 11 and 12 has been withdrawn. Additionally the amended claim 11 overcomes the double patenting rejection of claims 11 and 12.
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. With respect to claim 2 the applicant argues that Ark does not disclose that the insert has first and second diameters larger than the maximum diameter of the screw head. The examiner respectfully disagrees. The first and second diameter are not clearly claimed to be interior diameters. The first and second diameters of Ark are shown to be larger than the screw head because the outer diameters surround the head of the screw.
With respect to claim 11 the applicant argues that Ark does not disclose a bore sized to receive the screw head in a proximal distal direction. The examiner respectfully disagrees. AS shown in figure 7 of Ark the screw head is shown being positioned between the inner surfaces of the bore of the insert and the capable of being inserted in a proximal and distal direction.
With respect to claim 13, the applicant argues that Ark does not disclose bottom loading or “after obtaining an assembled modular head assembly.” The examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection above does not rely on Ark to teach “after obtaining…”As shown above Jackson discloses inserting the screw head after the head assembly is assembled. Jackson ring is shown to allow for a bottom loading assembly after the head assembly is assembled in figure 13-15.
The rejections are deemed proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773